Title: To Benjamin Franklin from the Duc de la Vauguyon, 17 June 1780
From: La Vauguyon, Paul-François de Quélen de Stuer de Caussade, duc de
To: Franklin, Benjamin


La haye 17 Juin 1780.
Permettéz, Monsieur, que j’aye l’honneur de vous adresser Mr. Dumont qui vous remettra ma Lettre, et que je vous prie d’accueillir favorablement. Monsieur, le Comte de Vergennes pourra vous donner sur lui des Eclaircissements plus étendus, et je me refere aux Notions qu’il voudra bien vous communiquer. Je saisis avec Empressement cette occasion de vous renouveller l’assurance des Sentiments de la consideration la plus distingue avec laquelle J’ai l’honneur d’être, Monsieur, votre tres humble et tres obeissant Serviteur
signé Le Duc De LA Vauguyon
M. Franklin.
